Citation Nr: 1726255	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

2. Entitlement to service connection for headaches or residuals of a head injury.

3. Entitlement to a rating in excess of 10 percent for residuals of right wrist navicular fracture.

4. Entitlement to an initial rating in excess of 10 percent for right median nerve carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, September 2009, and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested a hearing with a Board member.  A hearing was scheduled, and the Veteran failed to appear.  After receiving a second request for a hearing, the Veteran was scheduled for a hearing in May 2017.  However, in an April 2017 letter, the Veteran's representative wrote that the Veteran wished to waive his right to a hearing and withdraw his request.

Additionally, in April 2017, the Veteran's representative requested that the record be held open for 60 days as additional evidence was being procured.  The Board granted such request until June 26, 2017.  The Board received additional evidence within before the June 2017 date with a waiver of consideration by the agency of original jurisdiction.  As such, this evidence has been considered for this appeal.


FINDINGS OF FACT

1. The weight of the evidence is against finding any in-service incurrence of a head injury or headaches.

2. Clear and unmistakable evidence shows that the Veteran had bipolar disorder prior to service but the evidence does not clearly and unmistakably show that his bipolar disorder was not aggravated by such service.

3. The evidence regarding whether the Veteran's bipolar disorder was incurred in service is in equipoise.  

4. There is no evidence of ankylosis in the Veteran's right wrist.

5. The Veteran's right carpal tunnel syndrome presents with mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches or residual of a head injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for a rating in excess of 10 percent for right wrist limitation of motion have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2016).

4. The criteria for a rating in excess of 10 percent rating for right wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4,10, 4.59, 4.71a, Diagnostic Code (DC) 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  In August 2007, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations for the right wrist and mental health claims in December 2010, August 2011, and November 2016.  VA is not required to provide an examination for the Veteran's head injury claim because the evidence does not show any in-service incurrence or event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ substantially complied with the Board's remand directives by obtaining records from the Social Security Administration and providing the November 2016 mental health examination and opinion with answers to questions put forth by the Board.  See D'Aries v. Peake, 
22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).    

Taken in their entirety, the Board finds the information in the examinations adequate as they document subjective complaints, objective test results, address the rating criteria, and opinions discuss the evidence and provide rationale for conclusions.  The Board has also considered the U.S. Court of Appeals for Veterans Claims (Court) holding in Correia that an examination for disabilities rated based on limitation of motion should consider active and passive motion, pain with weight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  However, the Veteran already receives the only rating for limitation of wrist motion.  A higher rating would require a showing of ankylosis, which would not be accomplished by the testing discussed in Correia.  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

II. Service connection

The Veteran asserts that he has bipolar disorder and headaches are due to an in-service head injury.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to determine the etiology of a mental health disability or headaches as this requires specialized medical training and testing to understand the complexities of psychiatric medicine and the neurologic system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the evidence, the Board finds that the criteria for service connection for headaches or other residuals of a head injury have not been met.  See 38 C.F.R. § 3.303.

The evidence shows current complaints of headaches but no in-service incurrence or event.  Current treatment records show the Veteran complained of weekly headaches.  During the December 2010 mental health examination, he reported that he injured his head at the same time he injured his wrist when he fell down the stairs in service.  On his June 2007 application for VA compensation benefits, he wrote that he injured his head in March 1979.  Service treatment records show treatment for the right wrist in April, May, and June 1979 and treatment for the right hand after the hand was caught while descending a ladder in August 1979.  These and other service records do not mention any fall or head injury.  The Veteran's December 1979 separation examination was normal, silent for any head problems.  

Private records from September 1988, November 1988, and July 1989 discuss the Veteran's involvement in a motor vehicle accident in February 1988, after service.  The Veteran reported being thrown forward and striking his head on the steering wheel, after which he developed head and neck pain.  The July 1989 note indicates that the provider felt the Veteran's complaints of headaches were related to the accident in February 1988.  Similarly, a private record from April 2001 notes head trauma secondary to three motor vehicle accidents.  The Veteran has not identified any source of treatment or diagnosis of head problems in service or prior to 1988.  

Given the lack of in-service documentation of any head symptoms or injury and the source of head trauma in the intervening years since service, the Board finds that the Veteran did not sustain an in-service incurrence involving his head during active service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertion).  In this regard, the Veteran was treated multiple times for right wrist/hand pain and problems, but he did not report a head injury.  Indeed, at the 2010 VA mental health examination he report that the in-service head injury occurred when he fell down the steps/ladder.  The Board carefully reviewed this service treatment record, but it does not reflect complaints or treatment related to the head.  If the Veteran sustained a head injury during this fall, as stated in 2010, then it seem logically that the Veteran would have reported such to receive appropriate medical attention at the time.  Additionally, upon clinical separation examination, the Veteran's head (face, neck, and scalp) were found to be normal.  The Board finds that the totality of the foregoing evidence weighs against and in-service event or injury to the head.  Without such, the preponderance of the evidence is against the second service connection element (in-service incurrence) and service connection cannot be established for current headaches.  See 38 C.F.R. §§ 3.102, 3.303.  

Next, after review of the record and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for bipolar disorder have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows bipolar disorder currently.  VA treatment records show diagnoses of and treatment for bipolar disorder and substance and alcohol abuse in remission.  The December 2010 VA examiner and October 2012 private provider also diagnosed bipolar disorder.  The November 2016 VA examiner diagnosed bipolar disorder and narcissistic personality disorder.  

Next, the Board finds that the evidence clearly and unmistakably shows that the Veteran had bipolar disorder prior to service.  However, the Board finds that the evidence is in relative equipoise on the question of aggravation of his bipolar disorder during service.  When the Veteran enrolled in service, the December 1976 report of medical examination reflects no mental health defects, infirmities, or disorders.  Therefore, the presumption of soundness is for application regarding a psychiatric disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that (1) the disease or injury at issue existed prior to service and (2) the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).

Here, there is a general medical consensus supported by lay reports and a family history that the Veteran had bipolar disorder before entering service.  The December 2010 VA examiner and October 2012 private provider opined that the Veteran had bipolar disorder before entering service.  During the December 2010 examination, the Veteran reported that his father was also diagnosed with bipolar disorder and he had a family history of mood disorder and substance abuse.  He also reported having problems and beginning drug use in high school.  The October 2012 examiner discussed the Veteran's family history and explained that he had a tendency to become bipolar even when he was young.  The Board finds that the consensus of evidence shows that the Veteran clearly and unmistakably had bipolar disorder prior to service based, at least in part, on these in-service events.

VA cannot, however, meet the second requirement to rebut the presumption of soundness.  The Board finds that the evidence is in relative equipoise, not clearly and unmistakably, regarding a finding that the Veteran's bipolar disorder was not aggravated by service.  Service treatment records document two suicide attempts in October 1979 from overdose and November 1979 from wrist slashing.  The November 1979 record notes a diagnosis of passive-aggressive personality disorder.  The Veteran had substance use problems and was discharged as a result.  

After service, the Veteran reported he moved around, stayed with friends, and had numerous jobs.  He had treatment for mental health problems in 1988, then in the late 1990s, and finally consistent treatment after the bipolar diagnosis in 2001.

The December 2010 VA examiner and a June 2017 private provider in an addendum each provided an opinion that the Veteran's bipolar disorder was aggravated during his time in service.  The VA examiner wrote that the Veteran's tendency toward bipolar disorder was exacerbated when he was in service because of drug abuse, which would be considered misconduct, outside the line of duty.  In October 2012, the private provider opined that given the onset of his psychiatric illness, his first psychiatric hospitalization during the time of service, and the common and usual stressors of military service, the Veteran's psychiatric disability is at least as likely as not service-related.  In the June 2017 addendum opinion, the provider wrote that the suicidal gestures in service were caused by the Veteran's bipolar disorder and clinical observations at that time are perfectly in line with a bipolar diagnosis.  He opined that the Veteran's bipolar disorder was aggravated during service.  The Veteran reported using drugs prior to service but there is no evidence of suicide attempts prior to service.  Based on this evidence, the Board finds that the evidence does not clearly and unmistakably shows that his pre-existing bipolar disorder was not aggravated by service.  

Because both prongs noted above are not met by clear and unmistakable evidence, the presumption of soundness is not rebutted (the Veteran is presumed sound regarding bipolar disorder) and the in-service element (2nd Holton) of a claim of entitlement to service connection is met.  Even though VA did not rebutted the presumption of soundness under § 1111, the Board finds that the Veteran's bipolar disorder was incurred during service.  

Turning to the 3rd element (nexus), the November 2016 examiner opined that the evidence did not suggest that the Veteran had bipolar disorder in service or before and his current mental health disability was less likely than not related to service.  The examiner reasoned that the diagnosis of personality disorder during service is most reliable.  Even so, the Board finds that the evidence for the claim regarding in-service incurrence/aggravation is at least in equipoise.  In this regard, the Board is convinced by the other evidence that the Veteran had bipolar disorder prior to service.  Therefore, the November 2016 opinion holds less probative value as its factual premise is off.  Even though the 2010 VA opinion and private provider's opinion view the in-service drug use differently, they both concluded that the Veteran's bipolar disorder worsened in service.  The Board finds that these opinions hold similar probative weight placing the evidence is in equipoise.  In such situations, all reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.303(a) ("Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.").  Thus, the Board finds that the Veteran's bipolar disorder was incurred coincident with his active service, and service connection is warranted.  38 C.F.R. §§ 3.102, 3.303.

III. Rating Analysis

The Veteran asserts that his right wrist disability warrants ratings in excess of the two 10 percent ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (stating that when determining whether separate evaluations are warranted, "[t]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions").

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as pain and swelling.  However, he is not competent to measure range of motion or instability as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his observable symptoms as they are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995); 38 C.F.R. § 4.59.

The Veteran is in receipt of the highest (maximum) schedular rating available under Diagnostic Code 5215.  As the maximum scheduler evaluation is in effect, no additional schedular discussion is necessary and discussion of 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca and Mitchell factors is moot.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

After a review of the evidence, the Board finds that the criteria for ratings in excess of 10 percent for limitation of motion and 10 percent for carpal tunnel syndrome of the right wrist have not been met.  See 38 C.F.R. §§ 4.71a, 4.124a, DC 5215, 8515.

The Veteran's right wrist has been rated for two different symptom sets: limitation of motion and carpal tunnel syndrome (neurological).  Diagnostic Code 5215 addresses the wrist joint motion and allows for a single 10 percent rating if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a.  The Veteran has already been awarded 10 percent disability under this Diagnostic Code.  This rating compensates for any and all limitations of motion in the wrist including from pain and other symptoms that affect function.  Diagnostic Code 5214 allows for higher ratings for wrist limitation where ankylosis is shown.  There is no evidence that the Veteran has ankylosis of his right wrist.  VA examinations and treatment are silent for diagnosis of ankylosis.  See, e.g., June 2008 VA examination report.  As such, Diagnostic Code 5214 is not applicable and the Veteran cannot receive a rating in excess of 10 percent for right wrist limitation of motion.  38 C.F.R. § 4.71a.

Turning to the rating for carpal tunnel syndrome, the Veteran is rated 10 percent under Diagnostic Code 8515.  38 C.F.R. § 4.124a.  Diagnostic Code 8515 addresses paralysis of the median nerve and provides for different ratings for involvement of the major or minor hand.  The Veteran's right hand is his major, or dominant hand.  See e.g., 2008 VA examination report.  Mild incomplete paralysis of the median nerve warrants a 10 percent rating, moderate warrants a 30 percent rating, and severe warrants a 50 percent rating for the major hand.  Complete paralysis warrants a 70 percent rating for the major hand and is evidenced by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances. 38 C.F.R. § 4.124a, DC 8515.  

The evidence shows mild incomplete paralysis of the median nerve.  In July 2007, a private provider recorded the Veteran's complaints of numbness in the fourth and fifth digits particularly with pressure on the elbow, painful sensation in the ulnar aspect of the wrist, and increased dysesthesias/paresthesias in the fourth and fifth digits when pain is more severe.  The provider noted motor strength testing of the right wrist to be "essential 5/5" with subjective decrease sensation in the fourth and fifth digits to pinprick, symmetrical reflexes, and EMG results with some normal responses and some latency.  The provider concluded that there was mild abnormal electrodiagnostic testing with mild ulnar neuropathy and mild median mononeuropathy across the wrist.  

An April 2008 private treatment record shows complaints of numbness throughout the right hand, achiness in the forearm, shakes in the hand at times, and difficulty using the arm in a repetitive fashion. Testing revealed equal reflexes, no detectible motor deficits, ulnar nerve testing within normal limits, and borderline to mild right median mononeuropathy at the wrist level.  The provider found no evidence to show major superimposed mononeuropathies other than of the median nerve or persistent or recurrent ulnar neuropathy.  The impression was a "[m]ildly abnormal electrodiagnostic study" with finding "consistent only with a borderline to mild right median mononeuropathy at the wrist level, i.e., carpal tunnel syndrome of the wrist."  The April 2008 VA examiner assessed the right wrist generally and recorded weakness, pain, severe effects on some activities such as chores and exercise, and moderate effects on feeding and attending to personal hygiene.  An October 2008 assessment specialist discussed problems with grip strength and hand tolerance activities, such as the motion to turn a screwdriver.  It was noted that the Veteran was 'demonstrating full effort."  The August 2011 VA examiner found full strength at the elbow, wrist, grip, and pinch; no muscle atrophy; normal reflexes; normal sensation at the forearm; and decreased sensation at the right hand/fingers (C6-8).  The Veteran had mild constant and mild intermittent pain in the right hand and forearm, no paresthesias/dysesthesias, and no numbness.  The examiner indicated that the Veteran's ulnar nerve was affected with incomplete paralysis.

As a preliminary note, some providers identified the Veteran's ulnar nerve while others found the median nerve affected.  The July 2007 provider found involvement of both nerves while the August 2011 examiner found only ulnar nerve involvement and the April 2008 provider noted only the median nerve was affected.  It does not appear that both nerves are affected, as the July 2007 provider suggests.  No other provider found such and the August 2007 operative procedure discussed compression of only one nerve.  The April 2008 provider considered the July 2007 findings but concluded that testing showed median and not ulnar involvement.  The 10 percent rating for mild neuropathy is the same for the ulnar and median nerve; however, moderate and severe neuropathy receive higher ratings under the Diagnostic Codes for the median nerve than the ulnar nerve.  See 38 C.F.R. § 4.124a, DC 8515, 8516.  In that regard, it is more favorable for the Veteran's wrist disability to remain under Diagnostic Code 8515 for the median nerve with the potential for higher ratings in the future.  

At this time, the Board finds that the evidence does not more nearly approximate moderate or severe incomplete paralysis or complete paralysis in the Veteran's right wrist.  All providers and examiners deemed the nerve paralysis as incomplete and mild.  The Veteran reported pain, weakness, numbness, and difficulty with certain motions of the wrist.  Objective testing showed decreased sensation but full strength and normal reflexes consistently.  
The note to rating disabilities of the peripheral nerves suggests that involvement that is wholly sensory should be rated mild or at most moderate.  38 C.F.R. § 4.124a.  The Court held that, based on its plain language, this note preceding § 4.124a provides only a maximum disability rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve.  The note contains no mention of non-sensory manifestations, and the Court declined to read into the regulation a corresponding minimum disability rating for non-sensory manifestations.  Although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level.  The Court found no support for this proposition in the regulation.  Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

In this regard, the competent evidence, as noted above, shows that the Veteran's symptoms are sensory in nature.  As such, the Board concludes that the Veteran's right wrist nerve paralysis is mild based on this guidance and the consistency of providers in characterizing the condition as such.  The appropriate rating for carpal tunnel syndrome of the right wrist is 10 percent.  See 38 C.F.R. § 4.124a, DC 8515.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive higher disability ratings for his right wrist during this period based on the evidence.  See 38 C.F.R. §§ 4.71a, 4.126a.  The wrist symptoms were generally consistent during the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.    

The Court in Rice held that a claim for total disability based on individual unemployability (TDIU) may be inferred with any increased rating claim where the evidence suggest that the Veteran is unemployed due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is service-connected for his right wrist disabilities and appendectomy.  While the evidence shows that he is unemployed, there is no suggestion or indication that his service-connected wrist or appendectomy disabilities lead to unemployment.  See 38 C.F.R. § 4.16.  In applications for disability from the Social Security Administration, the Veteran reported impairment to employment from back, neck, knee, headaches, bipolar disorder, and affective and anxiety disorders.  The April 2008 examiner opined that the right wrist disability caused no significant effects on the Veteran's occupation.  The Veteran's appendectomy disability is rated non-compensably and he has not reported any disabling effects on employment.  As such, compensation based on TDIU is not for application at this time.  See 38 C.F.R. § 4.16.  The Veteran may raise a claim for TDIU in conjunction with the grant of service connection for bipolar disorder if so desired.


ORDER

Service connection for residuals of a head injury, including headaches, is denied.

Service connection for bipolar disorder is granted.

A rating in excess of 10 percent for right wrist limitation of motion is denied.

A rating in excess of 10 percent for right wrist carpal tunnel syndrome is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


